36 F.3d 1089
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Michael Alan CROOKER, Plaintiff, Appellant,v.UNITED STATES of America, Defendant, Appellee.
No. 94-1665.
United States Court of Appeals,First Circuit.
Oct. 6, 1994.

Appeal from the United States District Court for the District of Massachusetts
Michael Alan Crooker on brief pro se.
Donald K. Stern, United States Attorney, and Karen L. Goodwin, Assistant United States Attorney, on brief for appellee.
D.Mass.
AFFIRMED.
Before Cyr, Boudin and Stahl, Circuit Judges.
PER CURIAM.


1
We have reviewed the parties' briefs and the record on appeal.  We agree with the district court that the appellant has not suffered a "distinct and palpable,"  Conservation Law Found.  v. Reilly, 950 F.2d 38, 40 (1st Cir. 1991), "real and immediate,"  American Postal Workers Union v. Frank, 968 F.2d 1373, 1375 (1st Cir. 1992), injury sufficient to confer standing and that federal, not state, law governs the authority of deputy United States Marshals to carry weapons.  Either of these conclusions, by itself, warrants affirming the district court order of dismissal.


2
Affirmed.